PER CURIAM.
Affirmed. See La Marche v. The Shelby Mutual Insurance Co., 390 So.2d 325 (Fla.1980); Ohio Casualty Insurance Co. v. Santos, 465 So.2d 672 (Fla. 2d DCA 1985); Centex Home Corporation v. Prestressed Systems, Inc., 444 So.2d 66 (Fla. 3d DCA 1984); Tucker Construction Company v. Michigan Mutual Insurance Company, 423 So.2d 525 (Fla. 5th DCA 1982); Bor-Son Building Corporation v. Employers Commercial Union Insurance Company of America, 323 N.W.2d 58 (Minn.1982); *641Herbison v. Employees Insurance Company of Alabama, Incorporated, 593 S.W.2d 923 (Tenn.App.1979).